 


 HCON 223 ENR: Providing for the sine die adjournment of the first session of the One Hundred Eleventh Congress. 
U.S. House of Representatives
2009-12-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 223 
 
 
December 24, 2009 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for the sine die adjournment of the first session of the One Hundred Eleventh Congress.  
 
 
That when the House adjourns on any legislative day from Wednesday, December 16, 2009, through Saturday, January 2, 2010, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned sine die, or until the time of any reassembly pursuant to section 3 of this concurrent resolution; and that when the Senate adjourns on any day from Friday, December 18, 2009, through Saturday, January 2, 2010, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned sine die, or until the time of any reassembly pursuant to section 3 of this concurrent resolution. 2.When the House adjourns on any legislative day of the second session of the One Hundred Eleventh Congress from Tuesday, January 5, 2010, through Saturday, January 9, 2010, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it shall stand adjourned until noon on Tuesday, January 12, 2010, or until the time of any reassembly pursuant to section 3 of this concurrent resolution, whichever occurs first; and that when the Senate recesses or adjourns on any day of the second session of the One Hundred Eleventh Congress from Tuesday, January 5, 2010, through Saturday, January 9, 2010, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it shall stand recessed or adjourned until noon on Tuesday, January 19, 2010, or until such other time on that day as may be specified by its Majority Leader or his designee in the motion to recess or adjourn, or until the time of any reassembly pursuant to section 3 of this concurrent resolution, whichever occurs first. 
3.The Speaker of the House and the Majority Leader of the Senate, or their respective designees, acting jointly after consultation with the Minority Leader of the House and the Minority Leader of the Senate, shall notify the Members of the House and the Senate, respectively, to reassemble at such place and time as they may designate if, in their opinion, the public interest shall warrant it.  Clerk of the House of Representatives.Secretary of the Senate. 